Citation Nr: 1337873	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  09-03 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating for compensation purposes based upon individual unemployability.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel








INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2006 and October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In June 2012, the Board issued a decision that denied a rating in excess of 50 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD).  The Board also remanded the issue of entitlement to a total disability based on individual unemployability due to service-connected disability (TDIU).  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which in June 2013 issued a Memorandum Decision vacating the Board's June 2012 decision and remanding the matter for proceedings in accordance with the Memorandum Decision.  The TDIU issue remanded by the Board in June 2012, as well as the increased rating issue remanded by the Court in June 2013, are now again before the Board for adjudication. 

In May 2012, the Veteran referenced a claim for service connection for a back disorder that was on appeal.  However, a claim of entitlement to service connection for lumbosacral strain was denied in an unappealed September 2005 rating decision, and the record does not show that the issue is currently on appeal.  Therefore, the Veteran's statement raises the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back disorder.  As the record does not reflect that any action has been taken by the RO on this issue, it is referred to the RO for appropriate disposition.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  



REMAND

Based upon its review of the Veteran's claims file, the Board finds that the duty to assist the Veteran has yet to be fully met with regard to these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board indeed recognizes and respects the Veteran's desire, as expressed in his September 2013 statement, for this matter not to be returned to the RO or Appeals Management Center (AMC) as he finds RO/AMC adjudication of his claim to have been less than satisfactory thus far.  However, the evidentiary development required cannot be undertaken by the Board; thus, this remand to the RO via the AMC is necessary and unavoidable.

PTSD

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating). 

In this case, the Veteran last underwent VA examination in conjunction with his PTSD claim on appeal in April 2011, more than two years ago.  At that time, the Veteran reported that he went to the gym at least a couple days a week to work out, that he did yard work, and that he had no hallucinations.  Memory impairment was not discussed.  Since that time, evidence has been added to the record, which suggests that the Veteran's PTSD may have worsened.  In particular, at a May 2013 neuropsychological assessment, the Veteran reported that he had experienced a "cognitive decline for approximately 2 years."  He reported problems with memory, word-finding, recalling names, misplacing objects, spelling, and handwriting.  The Veteran's wife noted that the Veteran stayed in his pajamas all day and rarely left the house.  The Veteran also described auditory hallucinations occurring on two different occasions in the prior two months.  A new VA examination is necessary where there is evidence, including the Veteran's statements, that his service-connected disabilities have worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey, 6 Vet. App. at 381.  The Board therefore concludes that additional VA examination is needed to provide a current picture of the Veteran's service-connected PTSD.  38 C.F.R. §§ 3.326, 3.327 (2013).

In addition, further review of the pertinent evidence of record reveals that the Veteran's private treatment records are incomplete.  In June 2010, the Veteran submitted a statement along with an assessment by Dr. J.M.  Along with the assessment, the Veteran submitted a signed Authorization and Consent to Release Information to the Department of Veterans Affairs (VA Form 21-4142), which gave the RO permission to obtain the treatment records of Dr. J.M.  A review of the record reveals that neither the RO, nor the AMC, have at any time requested Dr. J.M.'s records.  As VA has a duty to assist the Veteran in obtaining relevant records from private treatment facilities, and the RO and AMC have not yet adequately met this duty to assist in this regard, this matter must be remanded.  38 C.F.R. § 3.159(c)(1) (2013).

As to VA outpatient treatment records, the evidence of record includes records from the Central Arkansas VA healthcare system dated through March 2012.  These records were printed on April 26, 2012.  Since then, the Veteran has submitted several pages of records dated in June 2012, as well as in May and June 2013.  These show ongoing treatment at the VA mental health clinic, and also show a referral to a memory disorder clinic with an appointment noted in August 2013.  No updated records since those added on April 26, 2012, however, are included in the evidence of record.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically of record.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under these circumstances, the RO must, with the assistance of the Veteran, obtain all relevant VA clinical records dated since March 2012.

TDIU

The Veteran's claim for a TDIU is inextricably intertwined with the PTSD rating issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). Therefore, entitlement to a TDIU must again be considered after completion of the other development directed herein.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA evidence, including providing the Veteran an opportunity to submit an updated VA Form 21-4142 related to Dr. J.M.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, to include VA treatment records from the Central Arkansas VA healthcare system dated since March 2012.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an examination to determine the current severity of his service-connected PTSD.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  The examiner must perform any test or studies deemed necessary for accurate assessment.  The examiner must comment upon the presence or absence, and the frequency and severity of the symptoms associated with the Veteran's PTSD, such as, but not limited to:  suicidal ideation; obsessional rituals which interfere with routine activities;  speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately or effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene;  difficulty in adapting to stressful circumstances;  inability to establish and maintain effective relationships;  gross impairment in thought processes or communication;  persistent delusions or hallucinations;  grossly inappropriate behavior; persistent danger of hurting self or others;  intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene);  disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.

The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning. 

The examiner must also elicit from the Veteran and record for clinical purposes a full work and educational history. Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected PTSD alone precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, the RO must readjudicate the Veteran's claim on appeal.  The issue of entitlement to a TDIU must also be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



